DETAILED ACTION
The amendment filed on August 25, 2022 has been entered.
Claims 2-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the major surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, the recitation “Hertzian contact area” in line 3 is indefinite, since “the calculation of a Hertzian contact area requires dimension of the object (diameter and length) as well as its material characteristics including its modulus of elasticity, and Poisson’s ratio, and
further requires this information for the mating objects as well, i.e., the thermal interface segments.”  See Patent Trial and Appeal Board’s decision mailed on September 23, 2021, pages 9-10).
Claim 3 recites the limitation "the major surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the major surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAdam (3,208,511).
Regarding claim 7, McAdam et al. disclose an apparatus 10 comprising:
multiple thermal interface segments 15 collectively forming a discontinuous thermal interface configured to contact a curved surface of an object (transistor), the discontinuous thermal interface configured to receive thermal energy from the curved surface of the object;
a base 11; and 
multiple flexures 17 coupling the thermal interface segments 15 to the base 11, the flexures 17 configured to provide radial and torsional compliance for the thermal interface segments 15 depending on the dimensions of the object during thermal expansion and contraction.
	Regarding claim 2, as best understood, the claim has not been considered, since the “object” is not positively claimed in claim 7.
Regarding claim 5, as best understood, Figures 2-3 disclose a major surface of each of the thermal interface segments 15 comprises an outer major surface; and the thermal interface segments 15 are configured to expand to register the outer major surfaces of the thermal interface segments 15 against the curved surface of the object 48.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6 and 8 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (3,208,511) in view of Balchaitis (3,152,217).
	McAdam discloses all the claimed limitations including a major surface of each of the thermal interface segments 15 comprises an inner major surface (Figures 2-3), each of the thermal interface segments 15 comprises an outer major surface, 
but does not disclose one clamp configured to apply inward pressure onto the outer major surfaces.
Balchaitis discloses an apparatus 24 comprising:
multiple thermal interface segments 33 collectively forming a discontinuous thermal interface configured to contact a curved surface of an object 10, the discontinuous thermal interface configured to receive thermal energy from the curved surface of the object 10;
an unlabeled base; and
multiple flexures (a section of the thermal interface segments 33 immediately extending from the base) coupling the thermal interface segments 33 to the base, the flexures configured to  provide radial and torsional compliance for the thermal interface segments 33 depending on the object 10; 
wherein each of the thermal interface segments 33 comprises a major surface (inner surface) that is curved with an arc width (Figure 2); and 
one clamp 9 configured to apply inward pressure onto the outer major surfaces for the purpose of improving contact for heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in McAdam one clamp configured to apply inward pressure onto the outer major surfaces for the purpose of improving contact for heat transfer as recognized by Balchaitis.
Regarding claim 4, Balchaitis discloses the one clamp 9 is configured to apply a preload onto the thermal interface segments 33; and the one clamp 9 is spring-loaded (arcuate) in order to reduce or minimize a change in the preload over a range of temperatures in which the apparatus operates.
	Regarding claim 6, Figures 1-3 of Balchaitis disclose a thermal gap pad 22 configured to be compressed between the thermal interface segments 33 and the object 10.
	Regarding claim 8, Figure 2 of Balchaitis discloses a heat transfer mechanism 52 configured to provide thermal energy to the thermal interface segments 58, 62.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (3,208,511) in view of Balchaitis (3,152,217) as applied to claims 3-4, 6 and 8 above, and further in view of Hughes et al (5,197,539).
	The combined teachings of McAdam and Balchaitis lack each of the thermal interface segments comprises multiple fins positioned within an internal cavity of the thermal interface segment.
	Hughes et al (Figure 9) discloses heat transfer mechanism 126 configured to provide or
remove thermal energy comprising a segment having multiple fins 180, 182 positioned within an
internal cavity of the segment for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having
ordinary skill in the art to employ in the combined teachings of McAdam and Balchaitis each segment having multiple fins positioned within an internal cavity of the segment for the purpose of improving heat transfer as recognized by Hughes et al.

Allowable Subject Matter
Claims 10-22 are allowed.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly refers to McAdam et al. (3,208,511).  Claim 8 was inadvertently listed as anticipated.  
The instant Office action correctly refers to McAdam (3,208,511).
The rejection of claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
Counsel’s remarks with respect to McAdam are not well taken.  The structure of Figure 1 (top view in Figure 3) are similar to applicant’s embodiment of Figure 7A.  Below, McAdam discloses flexures 17 (bends) are similar to flexures 714 in Figure 7A.


    PNG
    media_image1.png
    927
    655
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    1067
    517
    media_image2.png
    Greyscale


There is no reason why the similar structure of McAdam does not read on claim 7, especially when the similar structure of applicant’s Figure 7A presumably reads on claim 7.
Counsel is further reminded “the object” is not positively recited in claim 7 and its dependents.
No further comments are deemed necessary at this time.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571)272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD R LEO/Primary Examiner, Art Unit 3763